Citation Nr: 0911535	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  96-35 336	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including schizophrenia (but not Post-
Traumatic Stress Disorder (PTSD)).

2.  Entitlement to an initial rating higher than 10 percent 
for the PTSD from August 5, 1994 until September 3, 1996, and 
higher than 30 percent since.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 
1968 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
August 1995, August 1997, and November 2001 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  

The August 1995 rating decision granted the Veteran's claim 
for service connection for PTSD and assigned an initial 10 
percent rating retroactively effective from August 5, 1994.  
He appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a Veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at others).  In an 
August 1997 rating decision and September 1997 supplemental 
statement of the case (SSOC), issued during the pendency of 
the appeal, the RO increased the rating for the PTSD from 10 
to 30 percent, but only retroactively effective from 
September 3, 1996.  He has since continued to appeal, 
requesting an even higher rating.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (A Veteran is presumed to be seeking the 
highest possible rating, unless he expressly indicates 
otherwise).  

In February 2005, the Board remanded this case to the RO, via 
the Appeals Management Center (AMC), for additional 
development and consideration.  The AMC issued SSOCs in 
October 2006 and November 2007 continuing to deny the claims 
and returned the file to the Board for further appellate 
review.  

The Board sees the RO characterized the issue of entitlement 
to service connection for schizophrenia as whether there is 
new and material evidence to reopen this claim.  But the 
Board concludes otherwise.  A review of the claims file shows 
that the August 1995 rating decision, which initially denied 
the claim for schizophrenia on the merits, never became final 
and binding on the Veteran.  Indeed, he submitted a timely 
September 1995 notice of disagreement (NOD) in response, 
which specifically expressed his disagreement with that 
August 1995 rating decision and referenced his claim for 
service connection for schizophrenia.  38 C.F.R. § 20.201.  
See also Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) 
(assuming the Veteran desired appellate review, meeting the 
requirement of § 20.201 was not an onerous task).  See, too, 
Acosta v. Principi, 18 Vet. App. 53, 60 (2004); Beyrle v. 
Brown, 9 Vet. App. 24, 27 (1996); Hamilton v. Brown, 4 Vet. 
App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 1574, 1584-85 
(Fed. Cir. 1994).  So within one year of notification of that 
August 1995 rating decision, the Veteran filed a timely NOD 
to initiate an appeal of his claim for an acquired 
psychiatric disorder, including schizophrenia.  38 C.F.R. § 
20.302.  Importantly, though, the RO failed to promptly 
provide him a statement of the case (SOC) or give him an 
opportunity to perfect the appeal of this claim by filing a 
timely substantive appeal (VA Form 9 or equivalent).  
38 C.F.R. § 20.200.  See also Manlincon v. West, 12 Vet. App. 
238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  Rather, the claim for an acquired psychiatric 
disorder languished with the RO for some time.  

The next adjudication of this claim for an acquired 
psychiatric disorder did not occur until an August 1997 
rating decision, wherein the RO again denied this claim.  
Notably, however, there is no disputing the Veteran perfected 
a timely appeal of that August 1997 rating decision.  So his 
claim had been pending since the earlier August 1995 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2008).  Consequently, he 
does not have to submit new and material evidence to reopen 
this claim, and the Board in turn may proceed directly to the 
adjudication of this claim without prejudicing him because he 
does not have to overcome this threshold preliminary 
determination to have his claim reconsidered on the 
underlying merits.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (indicating that when the Board is going to consider 
the Veteran's claim on a basis not initially considered by 
the RO, the Board must explain why this is not prejudicial).



As support for his claims, the Veteran testified at a hearing 
at the RO in December 2007, presided by the undersigned 
Veterans Law Judge (VLJ) of the Board, also commonly referred 
to as a Travel Board hearing.  During the hearing, the 
Veteran asserted he is still receiving Social Security 
Administration (SSA) disability benefits, but significantly, 
neither he nor his representative indicated that there are 
any outstanding and pertinent SSA records not in the claims 
file that need to be obtained and considered.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992) (concluding VA has a 
duty to obtain SSA records when put on notice the Veteran 
is receiving benefits from that agency).

As such, the Board is deciding the claim for higher ratings 
for the PTSD.  However, inasmuch as further development and 
consideration is required regarding the remaining claims, the 
Board is again remanding them to the RO via the AMC.


FINDINGS OF FACT

1.  From August 5, 1994 until September 3, 1996, the 
Veteran's PTSD caused definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and psychoneurotic symptoms that resulted in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.

2.  From September 3, 1996 until November 7, 1996, the 
Veteran's PTSD did not cause considerable social or 
industrial impairment.

3.  Since November 7, 1996, the Veteran's PTSD has caused 
considerable social and industrial impairment.

4.  Also since November 7, 1996, the Veteran's PTSD has 
caused occupational and social impairment with reduced 
reliability and productivity.  




CONCLUSIONS OF LAW

1.  From August 5, 1994 until September 3, 1996, the criteria 
are met for a higher initial rating of 30 percent for the 
PTSD, but no greater.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
and Supp. 2007); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995); 38 C.F.R. §§ 4.1-4.7, 4.21 (2008).  

2.  From September 3, 1996 until November 7, 1996, the 
criteria are not met for a rating higher than 30 percent for 
the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995); 
38 C.F.R. §§ 4.1-4.7, 4.21 (2008).  

3.  Since November 7, 1996, however, the criteria have been 
met for an even higher 50 percent rating for the PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.126, 4.130, Diagnostic Code 
9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

These VCAA notice requirements apply to all five elements of 
a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
August 2003, January 2004, and May 2005.  Those letters 
informed him of the evidence required to substantiate his 
claim and of his and VA's respective responsibilities in 
obtaining supporting evidence.  Note also that the March 2006 
letter complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claim.  
And of equal or even greater significance, after providing 
that additional Dingess notice, the RO went back and 
readjudicated the Veteran's claim in the October 2006 SSOC, 
and subsequently in the November 2007 SSOC - including 
considering the additional evidence received in response to 
that additional notice.  See again, Mayfield IV and Prickett, 
supra.  So the timing defect in the notice has been 
rectified.  It follows that a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  

It further deserves mentioning that in cases, as here, where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated - 
it has been proven, thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 
19 Vet. App. 473, 491, 500 (2006).  Thus, as the Veteran's 
claim for higher ratings for his PTSD arose from the initial 
rating assigned following the grant of service connection for 
this condition, no further section 5103(a) notice is 
required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); see 
also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In any event, the Veteran has in fact received additional 
VCAA notice relevant to his increased initial rating claim in 
a March 2006 letter, provided prior to the most recent RO/AMC 
readjudication of this claim.  In the letter, he was also 
provided information concerning the laws and regulations 
governing the assignment of effective dates.  Dingess, supra.  

The Board acknowledges the RO did not provide pre-decisional 
VCAA notice for an increased rating claim compliant with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
there is no prejudice because the Vazguez-Flores' decision 
does not apply to increased-rating claims that involve 
initial ratings.  Goodwin, supra.  Thus, as the Veteran's 
claim for a higher initial disability rating, a downstream 
issue, was appealed directly from the initial grant of 
service connection for PTSD, no further notice under 
§ 5103(a) is required.  So VA's duty to notify with respect 
to this PTSD claim has been satisfied.

Moreover, the Veteran was provided correspondence regarding 
what was needed to support his claim for a higher initial 
rating.  Specifically, the October 1996 SSOC listed the 
requirements for obtaining a higher rating for his PTSD 
(under the applicable rating criteria then in effect), 
obviating the need for another VCAA notice letter addressing 
these same criteria.  He has since received notice of the 
revised rating criteria in additional SSOCs more recently 
issued.  It is reasonable to expect him to understand from 
the various letters from the RO and AMC what was needed to 
support his claim.  And of equal or even greater 
significance, he demonstrated actual knowledge of what was 
needed to support his claim as reflected in his statements, 
correspondence, medical evidence submitted, and hearing 
testimony.  So the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, as 
required by Sanders, the presumption of prejudice 
is rebutted.



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO/AMC obtained his service treatment records 
(STRs), service personnel records (SPRs), identified private 
treatment records, SSA disability benefit records, and 
arranged for several VA compensation examinations to assess 
the severity of his PTSD.  As already mentioned, during his 
December 2007 personal hearing, he indicated that he is still 
receiving SSA disability benefits, but significantly, neither 
he nor his representative indicated there are still 
outstanding and pertinent SSA records not in the claims file 
that need to be obtained and considered.  See again 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-71 (1992); see 
also Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); Lind 
v. Principi, 3 Vet. App. 493, 494 (1992); and 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2008).  Here, at the Board's request, a 
VA compensation examination of the Veteran's PTSD was 
provided in January 2006, so relatively recently.  
Consequently, another examination to evaluate the severity of 
this condition is not warranted because there is sufficient 
evidence, already of record, to fairly decide this claim 
insofar as assessing the severity of this condition.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that 
VA has complied with the duty-to-assist requirements.

Unfortunately, though, the RO has not fulfilled other aspects 
of the duties to notify and assist.  38 U.S.C.A. § 5100 et 
seq (West 2002 and Supp. 2007).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  And this is why the Board 
must remand the claims for an acquired psychiatric disorder 
(not including PTSD) and a TDIU, rather than immediately 
readjudicating them on the underlying merits.



II.  Entitlement to Higher Ratings for the PTSD

The Veteran asserts that his PTSD is more severe than 
currently rated and has been since filing his claim for this 
condition.  As already indicated, the initial rating was 10 
percent retroactively effective from August 5, 1994 until 
September 3, 1996, under the former Diagnostic Code 9411.  
Since September 3, 1996, however, the rating has been higher, 
30 percent.  He is appealing for a higher initial rating, 
which requires considering the entire period on appeal.  
See Fenderson, 12 Vet. App. at 125-26, and AB, 6 Vet. App. at 
38-39.

Since the Veteran's claim arises from his disagreement with 
the initial rating assigned following the grant of service 
connection, some discussion of the Fenderson case is 
warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In Fenderson, the Court noted the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case, as here, in which the 
Veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been service connected.  In the former 
situation, the Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the current level of disability is the 
primary concern.  In the latter Fenderson scenario, however, 
where, as here, the Veteran has expressed dissatisfaction 
with the assignment of an initial rating, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.  The Court, incidentally, has since 
extended this practice of considering whether the rating 
should be "staged" to even the traditional increased rating 
claims.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  So 
in all situations this is now a valid consideration.



Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If a Veteran has an unlisted 
disability, it will be rated under a disease or injury 
closely related by functions affected, symptomatology, and 
anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 
(providing specific means of listing diagnostic code for 
unlisted disease or injury).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

With respect to his PTSD claim, the Veteran's original claim 
for service connection was received in August 1994.  During 
the course of this appeal, effective November 7, 1996, VA 
significantly revised the criteria for evaluating 
mental health disorders, including Diagnostic Code 9411 for 
PTSD.  See 61 Fed. Reg. 52,695-702 (Oct. 8, 1996) (codified 
at 38 C.F.R. §§ 4.125-4.130)

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the Veteran.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000 (April 10, 2000).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (November 
19, 2003).  In so doing, it may be necessary for the Board to 
apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  The Board must generally apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  See also 38 C.F.R. § 3.114.

The amendments above have established the effective dates 
without a provision for retroactive application.  Thus, the 
amendments may be applied after, but not prior to the stated 
effective date of the new regulations, November 7, 1996.  As 
of the effective date of November 7, 1996, the Board must 
apply whichever version of the rating criteria is more 
favorable to the Veteran.  The Board therefore will address 
both sets of regulations for the evidence during the period 
of the appeal from November 7, 1996, but only the former 
regulations prior to that date.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); VAOPGCPREC 3-
2000.  

Under the version of DC 9411 in effect prior to November 7, 
1996, a 100 percent rating is assigned when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the Veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 
Vet.App. 95, 97-99 (1994).  A 70 percent evaluation is 
assigned when the Veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent rating 
is assigned when there is considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent rating is 
assigned for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and when the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132 
(1995).

Under the amended criteria effective as of November 7, 1996, 
mental disorders are evaluated under 38 C.F.R. § 4.130.  The 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) provides guidance for the nomenclature employed within 
38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As provided by VA's Schedule for Rating Disabilities, a 
10 percent evaluation is assigned if the disorder causes 
occupational and social impairment due to mild or transient 
symptoms, which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or, symptoms controlled by continuous medication.  
38 C.F.R. § 4.130.  

A 30 percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  
38 C.F.R. § 4.130.  

The next higher rating of 50 percent requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

An even higher 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.



The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 
38 C.F.R. § 4.130.  In determining whether the Veteran meets 
the criteria for an increased rating, the Board must consider 
whether the Veteran has deficiencies in most of the following 
areas:  work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered 
various Global Assessment of Functioning (GAF) scores 
contained in the DSM-IV, which clinicians have assigned.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

According to the DSM-IV, a GAF score of 61-70 indicates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social occupational or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF score 
of 41-50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
A GAF score of 31-40 indicates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 21-30 indicates 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g. stays in bed all day; no 
job, home, or friends.)  DSM-IV at 46-47.  See 38 C.F.R. § 
4.130.  

A.  Entitlement to an Initial Rating Higher than 10 Percent 
for the PTSD from August 5, 1994 until September 3, 1996

From the effective date of service connection, August 5, 
1994, until September 3, 1996, the Veteran's 10 percent 
rating for his PTSD is under the former Diagnostic Code 9411.  
38 C.F.R. § 4.132.  And importantly, as mentioned, the 
November 1996 amendments above have established the effective 
dates without a provision for retroactive application.  Thus, 
the Board is precluded from applying the revised regulations 
to this first period of the appeal for a higher initial 
rating, as the new regulations did not take effect until 
November 7, 1996.

The Veteran's June 1995 VA mental status examination revealed 
he was alert and correctly oriented (to time, person, place 
and situation), and had coherent speech, normal eye contact, 
normal memory, non-disturbed judgment, and denied suicidal 
and homicidal ideations.  But also at that examination, he 
complained of depression and was found to have anxious and 
angry moods, insomnia, occasional nightmares of Vietnam 
experiences, flashbacks, auditory hallucinations, 
noncommanding nature, suspiciousness, and poor concentration.  
He was unemployed at the time.  Significantly, his GAF score 
was 55, indicting moderate symptomatology.  Moreover, a May 
1995 VA treatment record assigned a then-current GAF score of 
50, and 55 during the past year.  

A private psychiatric treatment letter in November 1995 by 
Dr. S.P. noted he has been unable to hold a job since release 
from jail in April 1995, although this appeared to have been 
due to delusions rather than PTSD.  Nonetheless, his 
psychiatric symptoms included moderately depressed mood and 
poor judgment in social situations.  Dr. S.P. opined he was 
unable to work at any job, despite antipsychotic medication.

And a June 1995 SSA examination report found his condition 
consistent with a substantial degree of limitation in 
personal, social, and occupational adjustment.  Further, that 
examiner found "[h]e appeared capable of dealing with 
coworkers, work supervisors, [but] he might have difficulty 
dealing with work pressures in a work setting."  So that 
examiner's findings were mixed.

Overall, under the old criteria, he appears to meet the next 
higher level of the rating criteria, for a 30 percent rating.  
That is, the evidence, especially considering the relatively 
high GAF scores, indicates definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms result 
in such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  The evidence notably showed an overall level of 
industrial impairment for his PTSD that was much higher than 
merely mild social and industrial impairment, as is required 
for a 10 percent evaluation.  

On the other hand, he does not demonstrate a level of 
'considerable' social or occupational impairment, at least as 
attributable to his PTSD.  Rather, his symptoms at the VA 
examination and SSA examination were moderate at worst, and 
his GAF scores did not demonstrate severe impairment.  



Overall, then, the Veteran exhibited the type, frequency and 
severity of symptoms required for a higher initial rating of 
30 percent (so greater than the 10 percent the RO initially 
assigned).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding that the factors listed in the rating formula are 
mere examples of conditions that warrant a particular rating 
and are only used as a guide to help differentiate between 
the different evaluation levels); 38 C.F.R. § 4.1.  But 
absent evidence of more severe symptoms indicating a higher 
severity of psychiatric dysfunction, the Board finds that the 
evidence is against an initial disability rating greater than 
30 percent for the PTSD prior to September 3, 1996.  
38 C.F.R. § 4.3.  

B.  Entitlement to a Rating Higher than 30 Percent since 
September 3, 1996

(i) Evidence from September 3, 1996 until November 7, 1996

From September 3, 1996 (start of this period under 
consideration) until November 7, 1996 (the effective date of 
revised mental health regulations), the Veteran's 30 percent 
rating for his PTSD is under the former DC 9411.  38 C.F.R. 
§ 4.132.  Importantly, as mentioned, the November 1996 
amendments have established the effective date without a 
provision for retroactive application.  Thus, the Board is 
precluded from applying the revised regulations to this 
period of the appeal for a higher rating, as the new 
regulations did not take effect until November 7, 1996.

The most important item of evidence during this period is the 
October 1996 VA examination report.  It shows the Veteran was 
unemployed at that time and complained of difficulties 
maintaining a cab driver job due to PTSD flashbacks just 
three weeks prior, so within the period of appeal.  The 
objective findings of that examination showed:  casual dress, 
untidy, avoids eye contact, constricted affect, chronic 
auditory hallucinations, prompt response to questions, no 
overt loose associations or thought disorganization, 
intermittently blanking out, claims hallucinations, 
oversuspicious but no definite delusions elicited, well-
oriented, good memory, fair insight, and good judgment.  His 
assigned GAF score was 50.  

Therefore, the Board finds the Veteran did not demonstrate a 
level of considerable social or occupational impairment, 
required for a higher 50 percent rating.  Rather, his 
symptoms and GAF score at the VA examination were moderate, 
at worst, more reflective of definite social and industrial 
impairment commensurate with a lesser 30 percent rating.  The 
term "definite" means "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  See VAOPGCPREC 9-93 
(Nov. 9, 1993) and Hood v. Brown, 4 Vet. App. 301 (1993).  
Overall, then, the Veteran did not exhibit the type, 
frequency and severity of symptoms required for a rating 
higher than 30 percent for this intervening period from 
September 3, 1996 until November 7, 1996.  See Mauerhan, 16 
Vet. App. 436; 38 C.F.R. § 4.1, 4.3.  

(ii) Evidence since November 7, 1996

In determining whether the Veteran has been entitled to a 
rating higher than 30 percent since the start of this 
remaining period at issue, the Board has reviewed his 
personal statements, hearing testimony, VA and private 
treatment records, and the reports of the VA psychiatric 
compensation examinations afforded him.  He testified that 
the only job he has managed to hold in the past couple years 
has been intermittently working part-time as a cab driver.  
He also admitted to continuing drug abuse.  He had previously 
worked as a police officer, but was unable to maintain that 
job due to his drug abuse.

The Board first summarizes the pertinent evidence of record.  
The July 1997 VA PTSD examination showed the Veteran was 
driving a car on and off, part-time, once to twice a week, 
although unable to maintain that position of cab driver 
because of increased PTSD-related flashbacks and nightmares.  
The objective findings of that examiner were that the Veteran 
was alert and oriented; somewhat apprehensive and tense; 
speech was goal directed and relevant; intense affect; mood 
of apprehension and anxiety; persistent auditory 
hallucinations, flashbacks; prefers to be alone and isolated, 
paranoid delusional thoughts, suspicious; increased 
nightmares, guilt; poor concentration; and average 
intelligence.  His GAF score at the time was 50, and 50 for 
the past year.

VA treatment records show that in September 2000, he was 
assigned his PTSD a GAF score of 40, with symptoms of 
nightmares and flashbacks and angry mood.  His score was 43 
in November 2000, with auditory hallucinations.
A December 2000 VA emergency treatment record, for his PTSD, 
showed he had a GAF score of 37, along with auditory and 
visual hallucinations.  

The October 2001 VA Mental Disorders examination found his 
PTSD symptoms included.  The examination findings for his 
PTSD symptoms included that he was:  neatly dressed; anxious 
and had anxiety attacks when he awakes from nightmares but no 
panic attacks during the day; speech occasionally illogical 
but goal-directed and relevant; had nightmares, flashbacks, 
hypervigilance, and insomnia; mildly depressed mood; 
constricted affect; long-term and short-term memory are 
intact; adequate concentration; denies current suicidal 
ideation, but described past intent and plans; possible 
homicidal ideations after 9-11; judgment and insight impaired 
but present.  His PTSD was specifically assigned a GAF score 
of 49, representing serious symptoms and moderate impairment 
of occupational and social functioning.  
He also had hallucinations and delusions, but these were 
attributed to his schizophrenia.

He was hospitalized at a VA facility in May 2004 for 
psychiatric symptoms of questionable suicidal ideation, 
hearing voices, and depression, but due to his schizophrenia, 
not his PTSD disability.  In addition, a July 2006 letter by 
his treating physician Dr. S.P., opines that the Veteran is 
fully disabled due to both his PTSD symptoms and drug use.  
Dr. S.P. added that schizophrenia is responsible for at least 
50% of his disability, with each disorder exacerbating the 
other.  

The most recent VA examination report, in January 2006, 
observed that he has sleep disturbance, paranoid ideation, 
mood fluctuations, social withdrawal, irritability, and 
memories of service in Vietnam, occasional nightmares, and 
sleep disturbance.  But, it was observed that paranoid 
ideation, social isolation, and marginal employment, but that 
these symptoms are most likely due to his ongoing cocaine 
dependence.  Indeed, that examiner found he has a current GAF 
of 40, and 35 to 42 in the past year, reflecting symptoms of 
cocaine dependence and a psychotic disorder (remanded below 
for consideration of service connection) in addition to PTSD.  
So, although his GAF scores, on their face, might indicate a 
severe PTSD symptomatology, it has not been shown that his 
PTSD itself has increased in severity.  Most importantly, in 
this regard, the examiner opined that the Veteran's current 
social and occupational impairment is at least as likely as 
not primarily due to his cocaine dependence.  The examiner 
further found that this drug abuse and addiction is less 
likely than not related to the PTSD.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (VA adjudicators must be able to 
distinguish, by competent medical evidence, the extent of 
symptoms that is due to service-related causes, i.e., 
service-connected disability, from that which is not).  And 
the symptoms specifically and exclusively related to the 
Veteran's PTSD, including flashbacks, memories of being in 
combat, non-drug induced irritability, are relatively mild 
but have at least as likely as not led to some social 
impairment (avoidance of reminders of combat, feelings of 
alienation).  

A.  The Former Rating Criteria

Applying the old criteria to this period at issue since 
November 7, 1996, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that he has demonstrated 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and that his psychoneurotic symptoms have so reduced the 
reliability, efficiency, and flexibility levels as to result 
in considerable industrial impairment.  38 C.F.R. §§ 4.3, 
4.7.  The Board concludes that his mental health 
symptomatology has clearly increased in severity in recent 
years, especially as indicated by his remarkably low GAF 
scores and inability to hold a regular job.  However, having 
said that, the Board must also remain mindful of the 
deleterious effects of his nonservice-connected cocaine abuse 
upon his mental health, as well as the inability to delineate 
his PTSD symptoms from his schizophrenia.  To emphasize, the 
January 2006 VA examiner found that the Veteran's current 
social and occupational impairment is at least as likely as 
not primarily due to his cocaine dependence.  Thus, due to 
the fact that his PTSD appears to have increased in severity 
to some degree, albeit limited by these other factors, he 
meets the criteria for a higher 50 percent rating under the 
old standards.  
Nonetheless, he does not meet the criteria for an even higher 
70 percent rating.  In particular, he does not demonstrate 
that his PTSD symptoms, as opposed to his cocaine habit, are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  

B.  New Criteria

Applying the new criteria, the Board finds that a review of 
the objective findings in these medical records reveals that 
the Veteran exhibits at least occupational and social 
impairment (i.e., employable from a mental health 
perspective) with reduced reliability and productivity.  
Despite the conflicting influences of his drug abuse and 
schizophrenia, his medical records and low GAF scores 
indicate his PTSD has increased in severity.  It is 
significant that he appears to have frequent panic attacks, 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Although it is difficulty to separate the 
extent that his PTSD causes work and social impairment from 
his drug abuse and schizophrenia, his medical records 
indicate that it does cause some portion of that impairment.  
However, there is insufficient evidence to justify awarding 
an even higher 70 percent rating.  The medical evidence does 
not show that his PTSD, as opposed to his cocaine dependence, 
causes occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood.  

Overall, then, under either the old or new criteria, the 
Veteran exhibits the type, frequency and severity of symptoms 
required for a higher rating of 50 percent, but no greater, 
since November 7, 1996.  See Mauerhan, 16 Vet. App. 436; 
38 C.F.R. § 4.1, 4.3.  

The 30 percent rating prior to November 7, 1996, and the 
higher 50 percent rating since is a continuation of the 
"staged" rating the RO assigned - just at these higher 
levels (up from 10 and 30 percent, respectively).  Fenderson, 
12 Vet. App at 125-26.  The Veteran was never more than 30-
percent disabled on account of his PTSD prior to November 7, 
1996, and he has never been more than 50-percent disabled 
from this condition at any time since that date, so no 
further stating of his rating.

As the preponderance of the evidence is against the Veteran's 
claims for yet higher disability ratings for his PTSD, the 
"benefit-of-the-doubt" rule is not applicable, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the Veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his currently assigned 30 percent 
schedular rating since the effective date of service 
connection (August 5, 1994) until November 7, 1996, nor 
higher than 50 percent since November 7, 1996.  See 38 C.F.R. 
§ 4.1, indicating that, generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  Furthermore, there is no 
evidence of any other exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest he is not 
adequately compensated for this disability by the regular 
rating schedule.  His evaluation and treatment has been 
primarily on an outpatient basis, not as an inpatient.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 
1996).




ORDER

A higher initial rating of 30 percent for the PTSD is granted 
retroactively effective from August 5, 1994, subject to the 
laws and regulations governing the payment of VA 
compensation.

Also, an even higher 50 percent rating for the PTSD is 
granted effective as of November 7, 1996, also subject to the 
laws and regulations governing the payment of VA 
compensation.


REMAND

Before addressing the remaining claims on appeal, the Board 
finds that additional development is required.  

The Veteran has a long history of VA and private treatment 
for his schizophrenia and PTSD, including several 
hospitalizations beginning in June 1984.  However, he has 
also been using and abusing drugs, especially marijuana and 
cocaine, since service, which appear to have contributed to 
and, indeed, even exacerbated his psychiatric impairment.  
There are no VA examination reports that have specifically 
addressed whether his schizophrenia is attributable to his 
military service, including part and parcel of his PTSD 
(which is service connected).  The November 1996 VA PTSD 
compensation examination refers to schizophrenia, but fails 
to provide a clear opinion regarding the etiology of the 
disorder.  

The Veteran asserts his schizophrenia may be due to a head 
injury in Vietnam.  Importantly, a January 1970 service 
treatment record (STR) confirms he suffered a contusion of 
his forehead over the left eye during service, although his 
STRs are unremarkable for any complaint, treatment or 
diagnosis of an acquired psychiatric disorder - including as 
a consequence of that trauma.



Nonetheless, in a rather recent July 2006 letter, private 
physician Dr. S.P. opined that that the Veteran's service-
connected PTSD "exacerbates" his paranoid schizophrenia 
disability.  However, this doctor further states that "[a]s 
to the question of whether the PTSD contributed to the 
development of [the Veteran's] paranoid schizophrenia, this 
is impossible to determine with certainty.  I believe that 
[the Veteran] left Vietnam and the Marines very troubled by 
his experiences there.  I think that there is a substantial 
possibility that experiences (and the PTSD and drug use that 
resulted from them) set the emotional structure that 
triggered his paranoid schizophrenia and even provided some 
of the content of his delusions."  

Consequently, the exact nature and etiology of the Veteran's 
schizophrenia remains unclear.  Therefore, he needs to be 
examined for further medical comment concerning whether this 
psychiatric disorder is possibly the result of injury 
sustained or disease contracted during the course of his 
military service - to warrant service connection on a direct 
incurrence basis, and whether, alternatively, the condition 
has been aggravated by his service-connected PTSD or is 
otherwise part and parcel of it to warrant granting secondary 
service connection.  See 38 C.F.R. § 3.310(a) and (b) and 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See, too, 
Wallin v. West, 11 Vet. App. 509, 512 (1998) and Velez v. 
West, 11 Vet. App. 148, 158 (1998).  This additional 
development of the claim is required by McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), because this additional 
medical comment is needed to fairly decide this claim.  See, 
too, 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

When deciding claims for service connection, all potential 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004).



The remaining TDIU claim is "inextricably intertwined" with 
the claim for service connection for additional psychiatric 
disability, namely schizophrenia, because if the 
schizophrenia is eventually service connected and then rated, 
including most likely in conjunction with the already 
service-connected PTSD, this in turn could affect the outcome 
of the TDIU claim - such as whether only 38 C.F.R. § 4.16(a) 
need be considered or whether, instead, also § 4.16(b).  
See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim 
predicated on a particular service-connected condition is 
inextricably intertwined with an increased rating claim 
regarding the same condition).  See, too, Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996) (claims with common parameters 
should be considered concurrently to avoid piecemeal 
adjudication).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:  

1.	Schedule the Veteran for a VA mental status 
examination to determine the nature and etiology of his 
current acquired psychiatric disorder, specifically 
schizophrenia.  He is hereby advised that failure to 
report for this scheduled VA examination, without good 
cause, may have adverse consequences on this claim.  The 
examination should include any diagnostic testing or 
evaluation deemed necessary.  The claims file, including 
a complete copy of this remand, must be made available 
for review of his pertinent medical and other history.

Based on a comprehensive review of the claims file, and 
objective clinical evaluation, the examiner is asked to 
confirm whether the Veteran has a current acquired 
psychiatric disorder, especially schizophrenia.  If he 
does, then the examiner must also provide an opinion as 
to whether it is at least as likely as not (a 50 percent 
or greater probability) this current acquired 
psychiatric disorder (not including the PTSD) is/was:  
(a) caused or aggravated by the service-connected PTSD 
or (b) directly related to 
in-service injury or disease incurred during the 
Veteran's period of active military service from April 
1968 to February 1970.  

An opinion is also needed as to whether the Veteran is 
unemployable (meaning incapable of obtaining and 
maintaining substantially gainful employment) on account 
of the severity of his service-connected disability.  If 
it is determined his schizophrenia is unrelated to his 
PTSD or otherwise to his military service, and therefore 
not service connected, only consider the affect the PTSD 
has on employability.  Conversely, if it is determined 
the schizophrenia is also related to his military 
service, i.e., service connected, including part and 
parcel of his PTSD, then consider the affects of both 
the PTSD and schizophrenia on employability.  His 
history of drug abuse (cocaine, etc.) already has been 
determined by a prior VA compensation examiner to be 
unrelated to the PTSD, so unless it is determined 
instead to be related to the schizophrenia and, in turn, 
the schizophrenia also attributed to military service, 
the history of drug abuse cannot factor into the 
determination of whether the Veteran is unemployable on 
account of 
service-connected disability.

The term "at least as likely as not" does not mean 
merely within the realm of medical possibility, rather 
that the weight of medical evidence both for and against 
a conclusion such as causation is so evenly divided that 
it is as medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner must discuss the rationale of the opinion, 
whether favorable or unfavorable, based on the findings 
on examination and information obtained from review of 
the record.

2.	Then readjudicate these remaining claims 
for service connection for an acquired 
psychiatric disorder, namely schizophrenia, 
and for a TDIU in light of any additional 
evidence.  If these claims are not granted to 
the Veteran's satisfaction, send him an SSOC 
and give him an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration of these 
remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





 Department of Veterans Affairs


